Citation Nr: 0813627	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had periods of active duty service from March 
1969 to December 1972, from April 1977 to April 1981 and from 
November 1984 to June 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In the substantive appeal received in February 2005, the 
veteran alleged that his low back disability contributed to a 
neck injury.  A claim for service connection for a cervical 
spine disability is referred to the RO for appropriate 
development.    


FINDING OF FACT

The veteran's lumbosacral strain is manifested by chronic 
back pain with moderate limitation of motion of the lumbar 
spine.  There are no findings of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past 12 months


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2002), 5293 (2002-
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a September 2003 letter, the RO notified the veteran of 
the evidence required to substantiate the claim for an 
increased rating.  The veteran was advised that an increased 
rating requires evidence of an increase in severity.  This 
letter explained VA's duty to assist the veteran with the 
development of his claim and stated what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
the veteran in obtaining.  This letter also advised the 
veteran to submit any relevant medical records in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The September 2003 letter did not provide the information 
required by Dingess/Hartman.  However, the January 2008 
Supplemental Statement of the Case (SSOC) provided the 
veteran with notice of how disability ratings and effective 
dates are determined.  

In this case, the VCAA has not been satisfied with respect to 
the requirements outlined in Vazquez-Flores.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46.  

The Board finds that the notice error in this case did not 
affect the essential fairness of the adjudication.  Although 
the veteran was not provided with a VCAA notice letter prior 
to the initial rating decision that satisfied the 
requirements set forth by the Court in Vazquez-Flores v. 
Peake, the veteran received post-adjudicatory notice of the 
rating criteria pertaining to his disability in the June 2005 
and January 2008 Supplemental Statements of the Case (SSOC).  
The SSOC's provided the text of the pertinent rating 
provisions and explained what the evidence must show to 
warrant a higher evaluation.   

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist 

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The evidence 
that has been obtained and associated with the claims file 
includes service medical records and post-service VA medical 
records.  The veteran has not identified any outstanding 
evidence.  The veteran has  been afforded a VA examination.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A.  Rating Criteria - Spinal Disabilities 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. Part 4, § 4.40 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2007).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 206 - 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The diagnostic codes pertinent to back ratings were amended 
shortly before and during the course of the veteran's appeal.  
The provisions of VA's Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome were revised, 
effective September 23, 2002, and other amendments of the 
Schedule, addressing disabilities of the spine, were revised, 
effective September 26, 2003.  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
are to the advantage of the veteran should be applied.  
However, if the revised regulations are more favorable to the 
veteran, then an award of an increased rating based on a 
change in law may be granted retroactive to, but no earlier 
than, the effective date of the change.  See VAOPGCPREC 3-
2003, 65 Fed. Reg. 33422 (2000).

The veteran's service-connected lumbosacral strain has been 
rated as 40 percent disabling pursuant to Diagnostic Code 
5295, which was used to rate lumbosacral strain prior to 
September 26, 2003.  

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2007)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2007)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2007).

Prior to September 26, 2003, under Diagnostic Code 5295,  a 
maximum evaluation of 40 percent was applicable for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  A 
maximum rating of 40 percent was provided for severe 
limitation of motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5292 (2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. 

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

B. Discussion

At a May 2005 VA examination, the veteran's complaints 
included low back pain and stiffness and weakness of the back 
with pain occasionally radiating down the back of the right 
leg.  The veteran reported that he had flare-ups 
approximately once per week.  The veteran reported that he 
would lie down for three to four hours and take a Flexeril 
when a flare-up occurred.  He reported that his back pain was 
increased by standing more than 30 minutes, lifting more than 
25 pounds or sitting for more than an hour.  The veteran had 
no bladder or bowel complaints.  He had no numbness.  He 
reported occasional erectile problems.

The veteran denied the use of a cane or a walker. He reported 
using a back brace in the past but indicated that he had not 
used a brace since 1986.  The veteran reported that he could 
walk a half mile without an increase in back pain.  The 
examiner noted that the veteran's back did not affect his 
activities of daily living, except during a flare-up.  It was 
noted that the flare-ups did not usually last more than four 
hours.  The examiner noted that the veteran had not worked 
since his discharge from service, but he did work around the 
house and in his yard.  The examiner noted that the veteran 
was able to drive.  

On physical examination, the examiner noted that the spine 
was straight.  Limbs, posture, gait and position of the head 
were normal.  There was no curvature of the spine.  The 
veteran was tender to pressure over the lumbar area.   The 
examiner noted that the veteran had forward flexion to 90 
degrees both actively and passively with pain.  Repeated 
flexion was to 90 degrees continued to cause pain but no 
weakness, fatigue or lack of endurance.  Extension of the 
lumbar spine actively and passively was to 30 degrees with 
pain.  Repeated extension caused pain and no weakness, 
fatigue or lack of endurance.  The veteran had right lateral 
flexion to 45 degrees with pain.  On repetition, the veteran 
had right lateral flexion to 45 degrees actively and 
passively with an increase in pain level, but no weakness, 
fatigue or lack of endurance.  The veteran had left lateral 
rotation to 45 degrees actively and passively with pain.  
Repeated left lateral rotation caused pain but no weakness, 
fatigue or lack of endurance.  

The examiner noted that neurological examination showed 
normal and equal sensation of the thighs, lower legs and 
feet.  The examiner indicated that reflexes at the knee and 
ankle were markedly hypoactive.  There was no muscle atrophy 
in the leg, and muscle strength in the leg was normal.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  The examiner indicated that the veteran would have 
functional impairment if he had to stand or sit a great deal 
and could not get up and move around as needed.  

VA outpatient medical records dated in 2006 noted the 
veteran's reports of that the intermittent neck and low back 
pain.  

A report of a June 2007 MRI noted impressions of multilevel 
degenerative disc disease, progressive, possible underlying 
inflammatory disease and progressive wedge deformity of L-2.

The evidence discussed above establishes that the veteran's 
lumbosacral strain is manifested by pain with moderate 
limitation of motion.  There have been no findings of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
incapacitating episodes of back pain having a total duration 
of at least 6 weeks during a 12-month period.  Accordingly, 
an evaluation in excess of 40 percent may not be assigned for 
the veteran's lumbar spine disability. 

The rating scheduled is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his low back disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, a 
40 percent evaluation is most appropriate given the evidence 
of record.  

For the foregoing reasons, the Board concludes that the 
criteria for entitlement to an evaluation in excess of 40 
percent for lumbosacral strain have not been met.  In 
reaching this decision, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there is not an approximate balance of positive and 
negative evidence of record, the veteran may not be afforded 
the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the claim for an 
increased evaluation for chronic lumbosacral strain, the 
claim must be denied.      


ORDER

A rating in excess of 40 percent for chronic lumbosacral 
strain is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


